UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6793



GEORGE JAMES HUBBARD,

                                              Plaintiff - Appellant,

          versus

P. L. HUFFMAN; DR. PALAVARAPU; L. STILTNER;
E. E. WHITE, Lieutenant; R. E. LILLY, Officer;
DENNIS M. SPRAGUE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-1090-R)

Submitted:   January 9, 1997              Decided:   January 21, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


George James Hubbard, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hubbard v. Huffman, No. CA-94-1090-R (W.D. Va. Apr. 18, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2